h

\OOO‘-~.`|O\U\

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

 

 

Case 18-16305-m|<n Doc 39 Entered 03/13/19 13:50:02 Page 1 of 3

The Law Oftices Of Christine A. Roberts PLLC Electronically Filed: March 13, 2019
Christine A. Roberts, Esq.

Nevada Bar NO: 6472

3815 S. _Iones Blvd. Suite 5

Las Vegas, NV 89103

Te]ephone: (702) 728-5285

Email: christine@crobertslaw.net

 

Attorneys for I-ILS efNevada LLC dba Nevada West Financial

UNITED STATES BANKRUPTCY COURT

District ofNevada
In Re )
)
KIMBERLY YAVONNE BUSTAMANTE ) CASE NO.: BK-S-lS-lGSOS-mkn
)
) Chapter 13
Debtor. )
)
) STIPULATION FOR ADEQUA'I`E
) PROTECTION PAYMENTS
)
)
)
)
)
)
)

 

COMES NOW, HLS ofNevada LLC dba Nevada West Financial (“Creditor”), by and
through its attorney, Christine A. Roberts, of The LaW Offices of Christine A. RobeltS PLLC, and
Debtor Kimberly Yavonne Bustamante by and through her counsel Peter M. Aldous, Esq. and

stipulate and agree to adequate protection payments

///
///
///

34640()-\'1

 

-LL)JI\.)

\DOO‘--JO\U\

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
23

 

 

Case 18-16305-m|<n Doc 39 Entered 03/13/19 13:50:02 Page 2 of 3

STIPULATED FACTS

l. On or about October 26, 2018, the Debtor filed this Chapter 13 Voluntary Petition and
an order for relief Was entered. Debtor has filed previous bankruptcies Debtor filed a Chapter 13
bankruptcy case, Case No. 13-18334. The case Was dismissed on January 28, 20014. On December
29, 2016 Debtor filed a Chapter 13 bankruptcy case, case number 16-16858. On May 3, 2017
Debtor filed a Chapter 13 bankruptcy caseJ case number 17-12353. On September 17, 2018 the case
Was dismissed Debtor also filed a Chapter 7 bankruptcy case, case number 08-20665 Which Was
dismissed on December 22, 2008.

2. Debtor, Kirnberly Bustamante entered into a Vehicle Sale Agreement With Nevada
West Financial for a 2011 Kia Sorento, Vin # 5XYKT3A14BG109289 whereby Nevada West
Financial financed the amount of $13,180.61. (A copy of the agreement is attached hereto and
incorporated herein as Exhibit “1”).

3. The agreement tenn commenced on February 3, 2016 and continued for 60 months
According to the contract the Debtor agreed to pay $37'9.18 monthly at an annual interest rate of
24%. The loan payoH including interest as of November 29, 2018, is $18,942.57.

4. Creditor has only received two partial payments on the vehicle loan since the filing of
the previous petition, the last having been received &om the Trustee on April 5, 2018.

5. Debtor proposes to cram down the vehicle in the plan but has not filed a motion to
value collateral.

6. The court has entered an order continuing the stay as to all creditors

7. The deadline to object to Debtor’s discharge is January 28, 2019.

8. The parties have now reached an agreement for the amount of the payments, the

interest rate for the Creditor to receive monthly_
SETTLEMENT TERMS

IT IS HEREBY STIPULATED AND AGREED that Debtor shall pay HLS the sum of`

$7,550.00 with an interest rate that Will be reduced to 6.5%;

346400-\1' 1

 

QG‘-~)O\U't-l'-`~M[\J

C‘\D

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 18-16305-m|<n Doc 39 Entered 03/13/19 13:50:02 Page 3 of 3

IT lS FURTHER STlPUALTED AND AGREED that the Chapter 13 Trustee shall make
regular monthly payments of 3147.72 to HLS beginning April l, 2019 and on the 1St day each month
thereafter until confirmation of the plan;

IT lS FURTHER STIPULATED AND AGREED that if Debtor fails to make any payment
timely pursuant to the terms of this stipulation Nevada West Financial may file an ex parte
application for an order for relief from stay allowing Debtor to turnover the vehicle to the Creditor or
allowing the Creditor to repossess the vehicle immediately;

IT IS FURTHER STIPUALTED AND AGREED that Debtor shall maintain insurance on the

 

vehicle and timely pay any and all registration fees for the vehicle.

Dated this l_day of March 2019 Dated this 13Lh day of March 2019
gille MM /s£erem_M_

§'lfistine A. Roberts Esq Peter Aldous, Esq.

Law Offices of Christine A. Roberts Haines & Kreiger LLC

3815 S. Jones Blvd. Ste. 5 8985 S. Eastern Ave Ste. 350

Las Vegas, NV 89103 Henderson, NV 89123

Attorney for HLS of Nevada LLC Attorney for Debtors

346400~v]

 

